NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            DARREN L. DEFLANDERS,
               Claimant-Appellant

                           v.

 DAVID J. SHULKIN, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                      2017-2468
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 17-1329, Chief Judge Robert N.
Davis.
               ______________________

              Decided: January 17, 2018
               ______________________

   DARREN L. DEFLANDERS, Ocean Spring, MS, pro se.

    DAVID MICHAEL KERR, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also repre-
sented by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
MARTIN F. HOCKEY, JR.
                ______________________
2                                   DEFLANDERS   v. SHULKIN



    Before MOORE, HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
    Darren DeFlanders appeals from a decision of the
U.S. Court of Appeals for Veterans Claims denying his
petition for a writ of mandamus. We conclude that the
Veterans Court did not abuse its discretion in denying the
writ petition. Accordingly, we affirm.
                              I
    Mr. DeFlanders served on active duty in the U.S. Ar-
my from August 1989 to June 1996. In 1997, following his
discharge from the Army, Mr. DeFlanders filed his initial
application for disability compensation with the U.S.
Department of Veterans Affairs. He requested compensa-
tion for, among other things, post-traumatic stress disor-
der and bipolar disorder. The VA initially denied these
psychiatric disorder claims, as well as the majority of Mr.
DeFlanders’s other claims.
    In the ensuing twenty years, Mr. DeFlanders made
multiple requests for the Board of Veterans’ Appeals to
reopen his various disability claims. Among other things,
the Board found that Mr. DeFlanders has a service-
connected headache disorder, which was assigned a 10%
disability rating. In 2014, Mr. DeFlanders requested that
the Board reconsider its denial of a disability rating
greater than 10% for his headache disorder and reopen
his claims for disability compensation for PTSD and
bipolar disorder. The Board denied Mr. DeFlanders’s
requests on the grounds that he failed to provide any new
and material evidence that would justify reopening his
claims.
    When Mr. DeFlanders appealed the Board’s decision
to the Veterans Court, however, the VA admitted that the
Board failed to consider a 2007 medical opinion that
diagnosed Mr. DeFlanders with PTSD. The Veterans
Court also found that VA physicians failed to follow the
DEFLANDERS   v. SHULKIN                                  3



Board’s orders in examining Mr. DeFlanders’s headache
symptoms. As a result, the Veterans Court vacated these
portions of the Board’s July 2014 decision and remanded
the matter of Mr. DeFlanders’s headache and psychiatric
disorder claims to the Board for further examination.
     This appeal arises from the Veterans Court’s remand
of Mr. DeFlanders’s compensation claims. The court
remanded Mr. DeFlanders’s claim on January 10, 2017.
On May 5, 2017, Mr. DeFlanders petitioned the Veterans
Court for a writ of mandamus directing the VA to abide
by the court’s remand order. The Veterans Court denied
Mr. DeFlanders’s petition and his appeal to this court
followed. We have jurisdiction under 38 U.S.C. § 7292.
                              II
    We have jurisdiction to review Veterans Court deci-
sions to decide “any challenge to the validity of any stat-
ute or regulation or any interpretation thereof, and to
interpret constitutional and statutory provisions.”
§ 7292(c). Unless relevant to a constitutional issue, we
lack jurisdiction to review challenges to factual determi-
nations or applications of a law or regulation to the facts
of a particular case. § 7292(d)(2). Nonetheless, we have
jurisdiction to review the Veterans Court’s rulings on
mandamus petitions. Lamb v. Principi¸ 284 F.3d 1378,
1381 (Fed. Cir. 2002). In reviewing denials of mandamus
petitions, we must determine whether the Veterans Court
“abused its discretion or committed other legal error.” Id.
at 1384.
    The Veterans Court has authority to issue writs of
mandamus pursuant to 28 U.S.C. § 1651(a). Cox v. West,
149 F.3d 1360, 1363 (Fed. Cir. 1998). Due to the extraor-
dinary nature of the remedy, a writ of mandamus may be
issued only if three conditions are satisfied. Cheney v.
U.S. Dist. Court for D.C., 542 U.S. 367, 380–81 (2004).
The petitioner must have “no other adequate means to
attain the relief,” the petitioner must demonstrate a
4                                   DEFLANDERS   v. SHULKIN



“clear and indisputable” right to issuance of the writ, and
the petitioner must convince the issuing court that exer-
cise of its discretion is appropriate under the circum-
stances. Id. (internal quotation marks and citations
omitted).
    Here, the Veterans Court did not abuse its discretion
or commit other legal error in finding that Mr. DeFlan-
ders failed to satisfy the mandamus conditions. The
Veterans Court found that the Board has been actively
processing Mr. DeFlanders’s headache disorder and
psychiatric disorder claims since the mandate for its
January remand order issued. The Veterans Court based
this finding on the VA’s representations that it already
assigned a veterans law judge to Mr. DeFlanders’s reo-
pened claims and invited Mr. DeFlanders to submit
additional evidence. Mr. DeFlanders does not contest this
finding. Because the VA is actively processing his claims,
the Veterans Court did not abuse its discretion in finding
that Mr. DeFlanders failed to prove either that he lacks
other adequate means to attain his desired relief or that
he has a clear and indisputable right to the writ.
    To the extent Mr. DeFlanders seeks more than review
of the Veterans Court’s denial of his writ petition, we
cannot grant his desired remedy. Mr. DeFlanders asks
that we rule on the merits of his underlying compensation
claims, making numerous arguments about new medical
diagnoses, disregarded social security disability decisions,
and missing medical records. Our jurisdictional grant,
however, precludes review of factual determinations. See
§ 7292(d)(2). Moreover, the Board is currently examining
Mr. DeFlanders’s reopened headache and psychiatric
disorder claims. Accordingly, there is no reviewable
DEFLANDERS   v. SHULKIN                                5



Veterans Court decision with respect to the merits of
those claims. 1 See § 7292(a).
                             III
   For these reasons, we affirm the decision of the Vet-
erans Court.
                          AFFIRMED
                            COSTS
   No costs.




   1 For these reasons, Mr. DeFlanders’s “motion for con-
sideration,” Docket No. 32, which requests this court
“grant my claim request for Combat Related Special
Compensation” is denied.